TRIAL COURT OFFICIAL’S
                     REQUEST FOR EXTENSION OF TIME TO FILE RECORD
            Fax to Cathy S. Lusk, 12th Court of Appeals, Tyler, TX. Fax # (903) 593-2193

                                                                                      FILED IN
Court of Appeals No. (If Known):            12-15-00113-CV                     12th COURT OF APPEALS
                                                                                    TYLER, TEXAS
Trial Court Style:    JASON ROWELL VS FIRETROL PROTECTION                      5/12/2015 11:57:11 AM
                                                                            SYSTEMS
                                                                                    CATHY S. LUSK
Trial Court & County:        114TH               Smith                                  Clerk
      Trial Court No.:       15-0581-B

Date Trial Clerk’s Record Originally Due:        05-09-15

Date Court Reporter’s/Recorder’s Record Originally Due:         05-09-15
Anticipated Number of Pages of Record:       150

I am responsible for preparing a record in this appeal but I am unable to file the record by the original
due date for the following reason(s): (check all that apply – attach additional pages if necessary)


       To the best of my knowledge, the Appellant has made no claim of indigence and has failed to
       either pay the required fee or to make arrangements to pay the fee for preparing the record.


       My duties listed below preclude working on this record:


x      Other, (Explain) : I HAVE NOT RECEIVED A DESIGNATION OF RECORD NOR PAYMENT FOR THE CLERK’S
                         RECORD. THERE IS NOT A SIGNED JUDGMENT PER COURT COORDINATOR LORI FARMER.

I anticipate this record will be completed and forwarded to the 12th Court of Appeals by 06-12-15,
And I hereby request an additional 30 days within which to prepare the record.
TEX.R.APP.P.37.3.

In compliance with TEX.R.APP.P.9.5(e), I certify that a copy of this notice has been served on counsel
for all parties to the Trial Court’s judgment or order being appealed. I further certify by my signature
below that the information contained in this notice is true and within my personal knowledge.

Date: 05-12-15                                    /S/ LINDA RHYMES
                                                 /S/ LINDA RHYMES

Office Phone Number:         903-590-1677                Linda Rhymes
                                                         (Printed Name)

                                                          DEPUTY
                                                         (Official Title)



TEXAS RULE OF APPELLATE PROCEDURE 9.5(e) reads:
        Certificate requirements: A certificate of service must be signed by the person who made
                                  the service and must state:

        (1) the date and manner of service;
        (2) the name and address of each person served; and
        (3) if the person served is a party’s attorney, the name of the party represented by that
            attorney.


The following parties have been served with a copy of this document:

Lead Counsel for APPELLANT(S):                        Lead Counsel for APPELLEE(S):

Name:            NILES ILLICH PH.D, J.D.              Name:            ROGER ANDERSON

Address:         LAW OFFICE OF NILES ILLICH           Address:         613 SHELLEY PARK PLAZA
                 701 COMMERCE #400                                     TYLER, TEXAS 75701
                 DALLAS,TEXAS 75202

Phone #:         972-802-1788                         Phone #:         903-581-8600 FAX 903-581-8790
                 972-236-0088
Attorney For:    JASON ROWELL                         Attorney For:    FIRETROL PROTECTION SYS.